Citation Nr: 0634797	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-16 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of educational assistance benefits in 
the amount of $23,367.93 was properly created.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney at 
Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




REMAND

The veteran served on active duty from March 1974 to March 
1978 and from May 1978 to February 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the RO in Muskogee, Oklahoma.

In February 2003, the VA Office of Inspector General (OIG) 
issued a memorandum outlining its finding that 60 veterans 
had committed fraud on the United States Government by 
enrolling at Ramon Magsaysay Technical University (RMTU) for 
the sole purpose of collecting VA benefits, without attending 
classes.  The overpayment in the present case was created 
based on a finding that the veteran was involved in that 
fraud, and did not attend classes, during the period June 
2001 to May 2003.

The memorandum from the OIG contains reference to a number of 
materials relied upon in arriving at the conclusion of fraud, 
including documentation detailing interviews conducted by the 
RO in Manila and correspondence sent in by veterans.  It 
appears that some of these materials have not been associated 
with the veteran's file.  Of the materials that have been 
associated, the Board has identified one entry that appears 
to mention the veteran by name; specifically, an entry on 
page 9 of the report of a VA Compliance Survey, conducted in 
February 2003, which indicates that there was a discrepancy 
in the veteran's record inasmuch as he was granted full-time 
payment for the Summer 2002 term, while enrolled for only 6 
units.

The veteran's representative has repeatedly expressed 
concerns that not all of the evidence pertinent to the 
veteran's appeal has been produced and/or associated with his 
VA file.  As noted above, it is not entirely clear that all 
the pertinent evidence has been so associated.  Accordingly, 
the Board will remand the case for additional development.  
38 C.F.R. § 19.9 (2006).

The veteran's file contains documents suggesting that the 
veteran and/or his representative at one time desired to have 
a local hearing before RO personnel, either in Muskogee or 
Manila.  On remand, the veteran and his representative should 
be asked to clarify whether they still wish to have such a 
hearing.  If they do, the hearing should be scheduled and any 
resulting transcript should be associated with the veteran's 
file.

Thereafter, and following the completion of any development 
necessary to ensure that all of the evidence pertinent to the 
veteran's appeal has been associated with his file, the 
veteran and his representative should be scheduled for a 
hearing before a traveling Veterans Law Judge at the RO in 
Manila, as requested by the veteran's representative in 
correspondence dated in February 2005.  As outlined in 
correspondence from the Board to the veteran's attorney, 
dated in August 2006, the hearing should be an individual 
one.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Obtain and associate with the veteran's 
file copies of any and all additional 
documentation available pertaining to the 
OIG's February 2003 finding of fraud that 
might be pertinent to the present appeal, 
including, but not limited to, copies of any 
relevant correspondence sent in by veterans 
at RMTU and documentation of any interviews 
that might bear on the outcome of the 
veteran's case.  The documentation may be 
redacted as necessary to ensure the privacy 
of others, but should include all references 
to this claimant so as to allow proper review 
of the facts with respect to his specific 
case.  If no further pertinent evidence is 
available or can be obtained, that fact 
should be documented.

2.  After the foregoing development has been 
completed, ask the veteran and his 
representative to clarify whether they wish 
to have a local hearing before RO personnel, 
either in Muskogee or Manila.  If they do, 
the hearing should be scheduled and any 
resulting transcript should be associated 
with the veteran's file.

3.  After the foregoing development has been 
completed, take adjudicatory action on the 
matter here on appeal.  If the benefit sought 
remains denied, issue a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.  The SSOC should 
contain, among other things, a citation to, 
and summary of, 38 C.F.R. §§ 21.4006, 
21.4210, 21.7070, 21.7130, 21.7133, 21.7135, 
and 21.7158.

4.  If the appeal is not resolved in the 
veteran's favor, schedule the veteran and his 
representative for a hearing before a 
Veterans Law Judge sitting at the RO in 
Manila.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and to appear at a Board 
hearing, the claims file should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purpose of this remand is 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).

